            Case 1:15-cr-00307-RJS Document 68 Filed 06/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


           -v-
                                                                 No. 15-cr-307 (RJS)
                                                                      ORDER
 RUDY JAMES,

                                 Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       Certain documents in this matter were previously filed under seal. In light of the common

law presumption of open records, see United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995),

the Court directed the parties to apprise the Court as to which documents, if any, required continued

sealing. On August 18, 2017, the government responded that it “ha[d] not identified any previously

sealed documents in this case that require continued sealing.” (Gov’t Ltr. dated Aug. 18, 2017.)

Defendant did not file a response. Accordingly, IT IS HEREBY ORDERED THAT the following

documents will be unsealed and publicly docketed by the Court:

       x         a sealed order, filed June 24, 2016;

       x         the government’s sentencing submission, dated July 17, 2017;

       x         the defendant’s sentencing submission, dated July 26, 2017;

       x         a judgment, filed August 1, 2017;

       x         a forfeiture order, filed August 1, 2017;

       x         a restitution order, filed August 1, 2017 (the attached Schedule of Victims shall
                 remain under seal pursuant to 18 U.S.C. §§ 3771(a)(8) and 3664(d)(4) and Federal
                 Rule of Criminal Procedure 49.1);

       x         a sealed order, filed August 3, 2017; and
             Case 1:15-cr-00307-RJS Document 68 Filed 06/10/20 Page 2 of 2



         x      a letter submitted to the Court by the government, dated August 18, 2017.

IT IS FURTHER ORDERED THAT the government shall publicly docket the Superseding

Information S1 15 Cr. 307 (RJS) as soon as reasonably practicable.



SO ORDERED.

Dated:          June 10, 2020
                New York, New York


                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation




                                                2
